Citation Nr: 0844344	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-40 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
January 1978 decision that denied service connection for a 
bilateral knee condition.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the above claim.

In November 2008, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The RO issued a rating decision in January 1978 
determining that service connection was not warranted for a 
bilateral knee condition; the veteran did not appeal that 
decision within one year of being notified.

2.  The evidence of record does not show that the January 
1978 decision was based on incorrectly applied statutes or 
regulations; that the correct facts, as they were then known, 
were not before the RO at the time of the decision; or that 
there was any error in the RO's decision which, if not made, 
would have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The January 1978 rating decision, which denied service 
connection for a bilateral knee condition, does not contain 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
claims of clear and unmistakable error, since such claims are 
not conventional appeals, but rather are requests for 
revision of previous decisions.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).

The prior decision that denied the claim of service 
connection for a bilateral knee condition is final and 
binding on the veteran based on the evidence then of record 
in the absence of, for example, a collateral attack showing 
clear and unmistakable error.

For there to be a valid claim of CUE in a prior final 
decision, either the correct facts as they were known at the 
time in question were not before the adjudicator or the legal 
provisions effective at that time were improperly applied; 
conversely, a mere difference of opinion in the outcome of 
the prior adjudication, including insofar as how the evidence 
was weighed or evaluated, or a failure in the "duty to 
assist," are not grounds for a finding of CUE.  See Russell 
v. Principi, 3 Vet. App. 310 (1992) (en banc); Luallen v. 
Brown, 8 Vet. App. 92 (1995).

CUE is a very specific and rare kind of error of fact or law 
that is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made," and that, but for 
the error, the result of the adjudication would have been 
manifestly different.  Russell, 3 Vet. App. at 313-14.

A finding of CUE must be based on the record and law that 
existed at the time of the prior adjudication in question, 
and not on the current state of the law or with the benefit 
of augmenting the record after the decision in question with 
additional evidence that did not exist at the time of the 
prior adjudication.  Damrel v. Brown, 6 Vet. App. 242 (1994).

In 1978, as it does now, applicable law provided that service 
connection may be granted for disability resulting from 
injury suffered or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Based on a thorough review of the evidence, the Board does 
not find that there was any CUE in the January 1978 rating 
decision.  At the time of the January 1978 rating decision, 
the only relevant evidence of record was the service medical 
records and an October 1977 VA examination of the knees.

Service medical records show treatment in October 1973 during 
basic training for both knees.  Physical profile records from 
October 1973 show that the veteran qualified for duty with 
temporary limitations due to problems with his right knee.  
In an October 1973 medical board report, the veteran was 
diagnosed as having tears of the medial meniscus of the right 
and left knees.  X-rays were noted as normal.  The veteran 
was found to be unfit for induction and was separated from 
service in November 1973 due to pain and giving way of both 
knees.

Although the veteran received treatment for his knees in 
service and was medically discharged due to his bilateral 
knee condition, the post-service VA examination conducted in 
October 1977 shows that the veteran was diagnosed as having 
no orthopedic condition demonstrable of either knee.  This 
diagnosis was made following a review of the service medical 
records, physical examination and x-rays.

The Board finds that the evidence before the RO at the time 
of the January 1978 rating decision demonstrated that the 
veteran did not have a bilateral knee condition at that time.  
Although the veteran was diagnosed as having a disability in 
service, for which he was medically discharged, at the time 
of the January 1978 rating decision, the evidence showed that 
the veteran did not suffer from that disability.  Therefore, 
the first requirement for service connection, a disability, 
had not been met.  

The veteran contends that the RO's January 1978 decision was 
based on incorrect evidence and, therefore, should be 
dismissed based on CUE.  The RO stated in the January 1978 
decision that the veteran's "claimed bilateral knee 
condition existed prior to service and was not aggravated 
therein."  During the November 2008 hearing, the veteran 
pointed out that his service medical records contained an 
October 1973 report of medical history that was not his, but 
a R.H., Jr.  The veteran's name is similar, but he is R.H., 
III.  This report of medical history contains a note stating 
that "My [right] knee is giving me tro[u]ble".  The veteran 
reported never having knee trouble before entering service 
and the RO erroneously based its decision on a medical report 
that was not his.  The Board agrees that this report of 
medical history appears to belong to another person with a 
similar name and, therefore, the RO mistakenly found that the 
veteran's knee condition preexisted service.  The Board, 
however, does not find CUE because the result of the 
adjudication would not have been manifestly different.  The 
RO's decision was fundamentally based on the fact that there 
was no current diagnosis of a bilateral knee disability at 
the time of the rating.  The question of whether there was a 
pre-existing right knee problem was not determinative.  The 
veteran did not have a current diagnosis in January 1978 of a 
bilateral knee condition; and therefore there could be no 
medical nexus.  

Upon review of the examination and the entire claims file, 
the Board finds that there is no evidence supporting the 
veteran's claim concerning the January 1978 rating decision.  
The Board notes that any disagreement with how the facts were 
weighed/considered in the decision cannot rise to the level 
of being CUE.  Fugo at 44.  Additionally, the Secretary's 
failure to fulfill its duty to assist cannot serve as CUE.  

The Board also finds that the RO correctly applied the 
pertinent legal authority in its January 1978 decision.  
Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decisions would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
January 1978 decision has not been established.  The claim of 
CUE in the RO's January 1978 denial of service connection for 
a bilateral knee condition must therefore be denied.

ORDER

There is no clear and unmistakable error in the January 1978 
decision that denied service connection for a bilateral knee 
condition; the appeal is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


